Citation Nr: 1633134	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1972 to September 1974.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In May 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for a right ankle disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence establishes that the Veteran has experienced bilateral hearing loss and tinnitus since his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is granting in full the benefits sought on appeal with regard to the claims for bilateral hearing loss and tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure during active service.  In addition to serving in the artillery, he asserts that he was exposed to hazardous noise from guns, tanks, trucks, and grenades.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).  Moreover, the concept of continuity of symptomatology as clarified by Walker is applicable in this case.  The May 2011 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

The Veteran's August 1972 service entrance examination and August 1974 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.   

On a VA audiology examination in May 2011, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to the fact that the Veteran's hearing was normal upon both entrance and separation examinations, with no significant threshold shift in the Veteran's hearing acuity during active service, and no evidence of complaints of tinnitus during active service.

In his hearing testimony and in several lay statements, the Veteran related that he was exposed to the noise resulting from guns, tanks, trucks, and grenades while he was in active service.  He states that his hearing problems and tinnitus started while he was in active service, and that the only hearing protection available to him at that time was putting his hands over his ears when there was an explosion.  The Veteran reported that he was often exposed to gun fire eight to 12 hours a day in active service.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of hearing loss and tinnitus as well as his continuous manifestations of hearing loss and tinnitus since service because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board finds the Veteran's statements credible.  They are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's bilateral hearing loss and tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

As for tinnitus, the Board notes that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds that his lay statements are sufficient to establish service connection for tinnitus under these circumstances.

As for hearing loss, the Board finds that the Veteran's statements as to the onset of hearing loss and continuity of symptomatology of hearing loss since service are credible, and the Board finds that those lay statements are sufficient to establish continuity of symptomatology of hearing loss in this case.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014). 

In this regard, while the VA opinion of record is not favorable to the Veteran, the May 2011 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss and tinnitus, stating instead that the Veteran's disabilities began well after discharge from service.  Despite clearly stating that, by far, the Veteran's largest dose of unprotected noise exposure was during active service, the May 2011 VA examiner appeared to attribute the Veteran's hearing loss to factors other than military hazardous noise exposure. Given the failure to consider the Veteran's lay statements of continuity of symptoms since service, the 2011 VA opinion is inadequate, and has limited probative value. 

In light of the credible lay evidence of hearing loss and tinnitus in service, continuity of symptoms since service, evidence linking both disabilities to noise exposure, and resolving any doubt in the Veteran's favor, service connection for tinnitus and bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).
 
ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran's service treatment records (STRs) show that he injured his right ankle in June 1973.

The evidence of record shows that the Veteran's right ankle symptoms worsened over the years, he had a history of right ankle arthritis, and finally had his right ankle fused in October 2005.

The May 2011 VA examination found that the Veteran's current right ankle disability was not the result of the in-service 1973 injury.  However, the examiner failed to provide any rationale, mentioning merely that there was a "lack of evidence supporting of nexus" between the Veteran's in-service injury and his current degenerative joint disease and 2005 ankle fusion.  

The Board finds that this opinion is inadequate for resolving the claim, and it is the only opinion of record commenting on the etiology of the Veteran's right ankle disability.  The examiner opined merely that the Veteran's current right ankle disability was not related to his in-service injury because there was a lack of evidence to support such a conclusion.  Unfortunately, the examiner did not provide any actual medical rationale as to why, medically speaking, the Veteran's current right ankle disability would not be related to, or the result of, his 1973 in-service right ankle injury.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

Moreover, the Veteran has testified that his ankle caused him pain and swelling since service, and he treated it with over the counter medications. The 2011 examiner did not address the Veteran's lay statements in rendering the conclusory opinion. As such, a new VA examination should be provided to ascertain the etiology of the Veteran's right ankle disability. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

 Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an examiner qualified to assess the etiology of the Veteran's right ankle disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why. The examiner should provide opinions on the following:

a) Determine the nature, etiology, and severity of the Veteran's right ankle disability.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the right ankle disability had its onset in service or is otherwise related to any incident of service, to include the 1973 in-service right ankle injury. 

The examiner must consider and address the Veteran's lay statements of pain and swelling since service treated with over the counter medications when rendering the opinion.

2. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

3. Then, review and readjudicate the claim.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), afford them a reasonable opportunity to respond, and then return the case to the Board for further appellate review.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


